Case: 13-40759      Document: 00512706754         Page: 1    Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-40759                                FILED
                                  Summary Calendar
                                                                            July 22, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NATHANIEL HOWARD THOMAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:98-CR-14-27


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Nathaniel Howard Thomas, federal prisoner # 07052-078, was convicted
of conspiracy to possess with intent to distribute controlled substances,
possession with intent to distribute and distribution of cocaine base, and
distribution of a controlled substance within 1,000 feet of a playground. He
was sentenced to concurrent 235-month prison terms on each count. He was
also sentenced to a total of six years of supervised release. Pursuant to 18


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40759    Document: 00512706754    Page: 2   Date Filed: 07/22/2014


                                No. 13-40759

U.S.C. § 3582(c)(2), the district court reduced his sentence of imprisonment to
188 months.
      Thomas was released to supervision on November 7, 2011, but his
release was revoked because he had been convicted of failing to register as a
sex offender in Collin County, Texas. The district court sentenced Thomas to
12 months of imprisonment and 60 months of supervised release. On appeal,
Thomas makes no direct challenge to the district court’s revocation of his
supervised release or the sentence imposed on revocation. He argues, as he
did in the district court, that his original conviction and sentence should be
overturned on double jeopardy grounds. A defendant may not challenge the
validity of his underlying conviction or his original sentence of supervised
release on appeal from the revocation of supervised release. United States v.
Willis, 563 F.3d 168, 170 (5th Cir. 2009). Thomas has shown no error in
connection with his revocation proceedings.
      The Government’s motion for summary affirmance is GRANTED. The
motion for an extension of time in which to file a brief is DENIED. The
judgment of the district court is AFFIRMED.




                                      2